UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA :
-V- 05-cr-538-02 (JSR)
SHAWN PETERKIN, MEMORANDUM ORDER
Defendant.
eee ee ee ee eee x

JED S. RAKOFF, U.S.D.d.

In 2008, Shawn Peterkin was convicted of one count of
conspiracy to distribute and possess with intent to distribute at
least 100 kilograms of marijuana; one count of murder in connection
with a drug conspiracy; one count of use of a firearm during a
drug trafficking offense; and one count of being a felon in
possession of a firearm. Dkt. No. 112. This Court sentenced him to
a below-guidelines range of 45 years’ imprisonment. Peterkin, who
is now 45 years old, has served about one-third of that sentence.
He seeks a sentence reduction pursuant to 18 U.S.C. §
3582 (c) (1) (a). Dkt. Nos. 209 & 211.

In determining whether to grant a sentence reduction under
that provision, the Court must “ask four questions: (1) has the
defendant complied with the administrative exhaustion requirement,
(2) has the defendant shown extraordinary and compelling reasons
warranting a sentence reduction, (3) are the 18 U.S.C. § 3553(a)
sentencing factors consistent with a lesser sentence than that

previously imposed, and (4) is there a particular sentence
reduction consistent with the § 3553(a) factors that is also
warranted by extraordinary and compelling reasons.” United States
v. Garcia, --- F. Supp. 3d ---, 2020 WL 7212962, at *2 (S.D.N.Y.
Dec. 8, 2020).

The Court holds that Peterkin has failed to establish
extraordinary and compelling reasons for a sentence reduction.?
Peterkin argues that his underlying health conditions --
hypertension, schizophrenia and blindness -- place him at an
increased risk of severe illness from COVID-19. Def. Mem., Dkt.
No. 211, at 2. It is true that “[s]ince the onset of the coronavirus
pandemic, courts have consistently held that the presence of
underlying health conditions that increase the risks associated
with COVID-19 can constitute extraordinary and compelling reasons
for a sentence reduction under 18 U.S.C. § 3582 (c) (1) (A).” United

States v. Rodriguez, 492 F. Supp. 3d 306, 310 (S.D.N.Y. 2020). But

 

neither schizophrenia nor blindness? is a high-risk condition

according to the Center for Disease Control and Prevention

 

1 Because the Court holds that Peterkin has failed to establish
extraordinary and compelling reasons for a sentence reduction, the
Court does not address the other requirements for a sentence
reduction under § 3582(c) (1) (A).

2 In any event, as the Government clarifies Peterkin is not
blind; with glasses, his vision is 20/20. See Gov. Mem., Dkt. No.
213, at 4n.1.

aT
(“CDC”) .3 Peterkin’s hypertension might increase COVID-19 risk,
but his condition is far from extraordinary, especially given his
relatively young age. Accordingly, Peterkin’s health conditions do
not weigh in favor of a finding of extraordinary and compelling
reasons for a sentence reduction.

Peterkin next argues that the difficult conditions of his
incarceration caused by the pandemic weigh in favor of a sentence
reduction. Def. Mem. at 3. It is true that “the actual severity of
[Peterkin’s] sentence as a result of the COVID-19 outbreak exceeds
what the Court anticipated at the time of sentencing.” See
Rodriguez, 492 F. Supp. 3d at 311. “While insufficient on its own,”
this factor “weighs in favor of a finding of extraordinary and
compelling reasons.” Id.

Peterkin also invokes his rehabilitation. Def. Mem. at 5.

Rehabilitation cannot be the sole basis for a finding of

extraordinary and compelling reasons. United States v. Brooker,

 

976 F.3d 228, 238 (2d Cir. 2020). But it can factor into the mix

of relevant considerations. See id. As evidence of his

 

rehabilitation, Peterkin puts forward 60 certificates he has
earned in prison, his work as a pastor, and the business that he

started in prison. Def. Mem. at 5. Letters attesting to Peterkin’s

 

3 https: //www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

3
rehabilitated character were also submitted on Peterkin’s behalf.
See, e.g., Dkt. No. 214-1.

Peterkin’s evidence of rehabilitation, while commendable,
does not rise to the level of an extraordinary and compelling
reason. For one thing, as recently as 2020, Peterkin received a
disciplinary infraction for assaulting without serious injury and
possessing a hazardous tool. Dkt. No. 213-2. Also, the letters
detailing Peterkin’s rehabilitation come mostly from his friends
and family. Where this Court has found rehabilitation especially
relevant to a finding of extraordinary and compelling reason,
however, such letters have come from prison staff, see Rodriguez,
492 F. Supp. 3d at 311-312, or the prison warden himself, see

United States v. Quinones, No. 00 Cr. 761-1 (JSR), 2021 WL 7197835,

 

at *3 (S.D.N.Y. Feb. 27, 2021). Accordingly, the Court assigns
some, but not a lot, of weight to Peterkin’s rehabilitation.
Finally, Peterkin argues that Amendment 782 to the Sentencing
Guidelines, which reduced the base offense level associated with
distribution of 100 kilograms of marijuana, constitutes an
extraordinary and compelling reason for a sentence reduction. Def.
Mem. at 4. This Court previously rejected the argument that
Amendment 782 had any bearing on Peterkin’s base offense level.
See Order dated February 7, 2019, Dkt. No. 202. Therefore, the
amendment provides no reason for a sentence reduction, let alone

and extraordinary and compelling one.

a

i RTE LATE I AES
In sum, Peterkin has failed to establish extraordinary and
compelling reasons for a sentence reduction. While the harsh
conditions of incarceration during the pandemic and Peterkin’s
admirable evidence of rehabilitation weigh in favor of a finding
of extraordinary and compelling reasons, they do not get Peterkin
all the way there.

For the foregoing reasons, Peterkin’s motion for a sentence
reduction is denied. The Clerk of the Court is directed to close
the entries at docket numbers 209 and 211.

SO ORDERED.

Dated: New York, NY Ve St RE.
id

May [Z, 2021 mp 4s. RAKOFF, U.S.D.J.
